Exhibit 10.31

THE WESTERN UNION COMPANY 2006 LONG-TERM INCENTIVE PLAN

RESTRICTED STOCK UNIT AWARD AGREEMENT – TERMS AND CONDITIONS

CAREER SHARES AWARD (U.S.)

 

1. Pursuant to The Western Union Company 2006 Long-Term Incentive Plan (the
“Plan”), The Western Union Company (the “Company”) hereby grants to you
(“Executive”) an award of Restricted Stock Units (the “Units”), in the amount
specified in your Award Notice (which forms part of this Agreement) as of the
Grant Date specified in your Award Notice, related to shares of the Company’s
common stock (“Shares”), subject to the terms and conditions set forth in this
Agreement and the Plan. The terms of the Plan are hereby incorporated in this
Agreement by this reference and made a part hereof. Capitalized terms not
defined herein shall have the same definitions as set forth in the Plan.

 

2. Each Unit shall provide for the issuance and transfer to Executive of one
Share upon lapse of the restrictions set forth in paragraph 3 below. Upon
issuance and transfer of Shares to the Executive following the Restricted Period
(as defined herein), Executive shall have all rights incident to ownership of
such Shares, including but not limited to voting rights and the right to receive
dividends.

 

3. Subject to other provisions of this Agreement and the terms of the Plan, on
the fourth anniversary of the Grant Date, all restrictions on the Units shall
lapse and the Shares subject to the Units shall be issued and transferred to
Executive. Effective on and after such date, subject to applicable laws and
Company policies, Executive may hold, assign, pledge, sell, or transfer the
Shares in Executive’s discretion. The four year period in which the Units may be
forfeited by the Executive is defined as the “Restricted Period.”

Notwithstanding any other provision of the Plan or this Agreement, in order for
the restrictions on the Units to lapse, you must execute and return to the
Company or accept electronically an updated restrictive covenant agreement (and
exhibits) if requested by the Company which may contain certain noncompete,
nonsolicitation and/or nondisclosure provisions. Failure to execute or
electronically accept such an agreement prior to vesting will cause the Units to
continue to be subject to restriction.

Prior to the issuance and transfer of Shares upon vesting, the Units will
represent only an unfunded and unsecured obligation of the Company. Any Units
that vest in accordance with paragraphs 3, 7 or 9 will be settled as soon as
administratively practicable after vesting (i.e., upon lapse of the restrictions
on the Units). If at any time the Company determines, in its discretion, that
the listing, registration or qualification of the Shares upon any securities
exchange or under any state or federal law, or the consent or approval of any
governmental authority is necessary or desirable as a condition to the issuance
and transfer of Shares to the Executive (or his or her estate), such issuance
and transfer will not occur unless and until such listing, registration,
qualification, consent or approval will have been effected or obtained.

 

4. Executive may elect to satisfy his or her obligation to advance the amount of
any required income or other withholding taxes (the “Required Tax Payments”)
incurred in connection with the issuance and transfer of the Shares by any of
the following means: (1) a cash payment to the Company, (2) delivery (either
actual delivery or by attestation procedures established by the Company) to the
Company of Common Stock having an aggregate Fair Market Value, determined as of
the Tax Date, equal to the amount necessary to satisfy any such obligation,
(3) authorizing the Company to withhold whole shares of Common Stock which would
otherwise be delivered having an aggregate Fair Market Value, determined as of
the Tax Date, or withhold an amount of cash which would otherwise be payable to
a holder, equal to the amount necessary to satisfy any such obligation, or
(4) any combination of (1) and (2). Shares of Common Stock to be delivered or
withheld may not have an aggregate Fair Market Value in excess of the amount
determined by applying the minimum statutory withholding rate.

 

   1   



--------------------------------------------------------------------------------

5. The Units may not be sold, assigned, transferred, pledged, or otherwise
disposed of, except by will or the laws of descent and distribution, while
subject to restrictions. If Executive or anyone claiming under or through
Executive attempts to make any such sale, transfer, assignment, pledge or other
disposition of Units in violation of this paragraph 5, such attempted violation
shall be null, void, and without effect.

 

6. Executive shall forfeit Executive’s right to any unvested Units (and any
associated dividend equivalents) if Executive’s continuous employment with the
Company or a Subsidiary or Affiliate terminates for any reason during the
Restricted Period (except solely by reason of a period of Related Employment or
as set forth in paragraphs 7 and 9).

 

7. If Executive dies or incurs a Disability during a period of continuous
employment with the Company or a Subsidiary or Affiliate during the Restricted
Period, Executive shall immediately vest, as of the date of such termination of
employment, in any then-unvested Units. Executive shall not vest in any unvested
Units by reason of Retirement.

 

8. Prior to the issuance and transfer of Shares upon vesting, Executive will be
credited with amounts equal to the regular cash dividends that would be payable
to Executive if Executive had been transferred such Shares, which amounts shall
accrue during the Restricted Period and be paid in cash upon lapse of the
Restricted Period; provided, however, that if the Company adopts a
shareholder-wide dividend reinvestment program during the Restricted Period, the
Committee may direct that Executive be credited with additional Restricted Stock
Units equal to the dividends that would be payable with respect to the Shares on
or after the date of adoption of such program if Executive had been transferred
such Shares and which shall be subject to the same terms as this Agreement, with
the increase in the number of Restricted Stock Units equal to the number of
Shares that could be purchased with the dividends based on the value of the
Shares at the time such dividends are paid (in lieu of crediting Executive with
any fractional Units, the Committee may direct that amounts equal to the fair
market value of any such fractional Units accrue during the restricted period
and be paid in cash upon lapse of the restrictions). This Paragraph 8 will not
apply with respect to record dates for dividends occurring prior to the Grant
Date or after the Restricted Period has lapsed. During the Restricted Period,
Executive (and any person succeeding to Executive’s rights pursuant to the Plan)
will not be a shareholder of record of the Shares underlying the Units and will
have no voting or other shareholder rights with respect to such Shares.

 

   2   



--------------------------------------------------------------------------------

9. If Executive is eligible to participate in the Severance/Change in Control
Policy applicable to members of the Company’s Executive Committee at the time of
a Change in Control and Executive’s employment with the Company, a Subsidiary or
an Affiliate terminates for an eligible reason under such policy during the
24-month period commencing on the effective date of the Change in Control, then
any remaining restrictions applicable to the Units shall immediately lapse
effective on the date of Executive’s termination.

 

10. The terms of this Agreement may be amended from time to time by the
Committee in its sole discretion in any manner that it deems appropriate;
provided, however, that no such amendment shall adversely affect in a material
manner any right of Executive under this Agreement without Executive’s written
consent.

 

11. Any action taken or decision made by the Company, the Board, or the
Committee or its delegates arising out of or in connection with the
construction, administration, interpretation or effect of the Plan or this
Agreement shall lie within its sole and absolute discretion, as the case may be,
and shall be final, conclusive and binding on Executive and all persons claiming
under or through Executive. By accepting this grant of Units or other benefit
under the Plan, Executive and each person claiming under or through Executive
shall be conclusively deemed to have indicated acceptance and ratification of,
and consent to, any action taken under the Plan by the Company, the Board or the
Committee or its delegates.

 

12. This grant of Units is discretionary, non-binding for future years and there
is no promise or guarantee that such grants will be offered to Executive in
future years.

 

13. The validity, construction, interpretation, administration and effect of
these Terms and Conditions and the Plan and rights relating to the Plan and to
this Agreement, shall be governed by the substantive laws, but not the choice of
law rules, of the State of Delaware.

 

14. If one or more provisions of this Agreement shall be held invalid, illegal
or unenforceable in any respect, the validity, legality and enforceability of
the remaining provisions shall not in any way be affected or impaired thereby
and the invalid, illegal or unenforceable provisions shall be deemed null and
void; however, to the extent permissible by law, any provisions which could be
deemed null and void shall first be construed, interpreted or revised
retroactively to permit this Agreement to be construed as to foster the intent
of this Agreement and the Plan.

 

15. Notwithstanding any other provision of the Plan or this Agreement, except as
otherwise provided in the case of Executive’s termination of employment due to
death, Disability or for an eligible reason under the Severance/Change in
Control Policy applicable to members of the Company’s Executive Committee during
the 24-month period commencing on the effective date of a Change in Control, in
order for the restrictions on the Units to lapse the Company must achieve as a
Performance Measure not less than $10 million of operating income during the
fiscal year ending December 31, 2009, as determined by the Committee based on
the Company’s 2009 annual financial statements.

 

   3   